Citation Nr: 0301828	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  02-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to improved pension benefits on the basis of 
unreimbursed medical expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 determination from the VARO 
in Seattle which denied the appellant's claim for increased 
pension based upon her report of unreimbursed medical 
expenses received in November 2000.


FINDINGS OF FACT

1.  Entitlement to disability pension benefits was granted by 
rating decision dated in June 1996, with an effective date of 
October 30, 1995.  

2.  The veteran's unreimbursed medical expenses prior to 
October 1, 2000, did not total five percent of her basic 
pension limit.  

3.  Beginning October 1, 2000, the veteran began paying her 
Medicare cost of $50 a month.  This exceeds 5% of her basic 
pension entitlement. 


CONCLUSIONS OF LAW

1.  Improved pension benefits prior to October 1, 2000, based 
on unreimbursed medical expenses are not authorized.  
38 U.S.C.A. §§ 1521, 5112 (West Supp. 2002); 38 C.F.R. 
§§ 3.271, 3.272, 3.660 (2002).

2.  Improved pension benefits based on unreimbursed medical 
expenses subsequent to October 1, 2000, are authorized.  
38 U.S.C.A. §§ 1521, 5112 (West Supp. 2002); 38 C.F.R. 
§§ 3.271, 3.272, 3.660 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has not identified additional relevant evidence 
that has not already been sought and/or associated with the 
claims file, and she has been apprised of the requirements to 
substantiate her claim.  Accordingly, the notice and duty to 
assist provisions of the law have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).

The veteran had active service from October 1950 to October 
1953.  She was born in August 1925.

A computer printout dated in 1996 reflects that the veteran 
had been in receipt of $42.50 monthly for supplemental 
insurance for medical purposes since August 1990.  

By rating decision dated in June 1996, she was found to be 
entitled to nonservice-connected pension benefits, effective 
October 30, 1995.  

In a July 1996 communication, she was informed that income of 
$7, 549 from Social Security was used to figure her pension 
from November 1, 1995, and income of $7,746 from Social 
Security was used to figure her pension amount from 
December 1, 1995.  She was told she was being paid as a 
single veteran with no dependents.  She was entitled to $40 
monthly, effective November 1, 1995, and $41 monthly for the 
cost of livin allowance from December 1, 1995.

Received in January 2001 was a communication from the veteran 
in which she indicated there had been a deduction by Social 
Security of $91 for Medicare in the month of November 
covering the months of October and September.  She stated the 
deduction for December was $45 and she added that as of 
January 1, there would be a monthly deduction of $50.

In a communication to the veteran from the RO dated May 3, 
2001, she was informed that unreimbursed medical expenses for 
1998 had to be received by the RO in 1998 or 1999.  Because 
the claim was received January 10, 2001, the expenses could 
not be considered.  It was added that the amount of 
unreimbursed medical expenses claimed for 1999 was $101.12 
and $183.40 for the year 2000.  It was indicated these 
amounts could not be considered because they were less than 
five percent (nondeductible) of the basic pension limit.  The 
nondeductible amount for 1999 was given as $294 and it was 
listed as $301 for 2000.  The nondeductible amount for 2001 
was given as $312.  

She was told that if she provided a letter from Social 
Security indicating the date she started having Medicare 
premiums deducted from her check, her claim could be 
reconsidered.  

Received later in May 2001 was a copy of a communication from 
the Social Security Administration to the veteran in which it 
was indicated that beginning December 2000, the full monthly 
Social Security benefit before any deductions was $728.  It 
was stated that $50 would be deducted for medical insurance 
premiums each month.  The regular monthly Social Security 
payment was therefore given as $678.  It was noted as 
important information that Medicare premium deductions were 
first withheld from her Social Security payment in August 
1990.  It was indicated the state paid her Medicare premiums 
from March 1996 through September 2000.  It was added that 
the veteran herself had paid the premiums since.  Further 
notation was made that on December 3, 2000, the payment for 
November had an extra $91 deducted (two Medicare premiums of 
$45.50 each), for a check of $567. 

Analysis

The amount of improved pension benefits payable to a veteran 
is based on the maximum annual pension rate set by law, with 
a subtraction taken for her annual countable income.  The 
monthly pension rate is determined by dividing the remainder 
by 12.  In arriving at the figure for countable income, a 
deduction (exclusion) may be taken for so much of the 
individual's unreimbursed medical expenses as exceeds five 
percent of her maximum annual pension rate.  Whenever there 
is a change in a beneficiary's annual rate of countable 
income, the monthly rate of pension payable is recomputed.  
38 C.F.R. §§ 3.271, 3.272, 3.273.  

As for medical expenses, there will be excluded from the 
amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month annualized 
period for medical expenses regardless of when the 
indebtedness was incurred.  An estimate based on a clear and 
reasonable expectation that unusual medical expenditure will 
be realized may be accepted for the purpose of authorizing 
prospective payments of benefits subject to necessary 
adjustment in the award upon receipt of an amended estimate, 
or after the end of the 12-month annualization period upon 
receipt of an eligibility verification report.  38 U.S.C.A. 
§ 501; 38 C.F.R. § 3.272(g).

In this case, it has been determined that the amount of 
unreimbursed medical expenses claimed for the year 1999 is 
$101.12 and $183.40 for the year 2000.  The maximum annual 
rate of pension for a single veteran in 1999 was $8,989.  
Effective December 1, 2000, the maximum annual rate was 
raised to $9,304.  The expenses claimed by the veteran are 
clearly less than five percent of the basic pension limit.  
Evidence of record shows that the state paid the veteran's 
Medicare premiums for March 1996 through September 2000.  
Where there are actual expenses not meeting the five percent 
threshold, she is not entitled to improved pension benefits 
on the basis of the reimbursement of medical expenses for 
that time frame.  However, subsequent to October 1, 2000, she 
is entitled to reimbursement.  The information from the 
Social Security Administration received in 2001 reflected 
that beginning December 2000, her Social Security benefit 
before any deduction was $728.  Multiplying that times 12 
equals $8,736.  Five percent of the amount is $465.  She was 
informed that $50 was to be deducted each month for medical 
insurance premiums.  On a yearly basis that would equal $600, 
an amount in excess of the $465.  Accordingly, there are 
additional improved pension benefits due the veteran from 
October 1, 2000.  To this extent, the appeal is therefore 
allowed.  



ORDER

Improved pension benefits based on unreimbursed medical 
expenses prior to October 1, 2000, is denied.  This portion 
of the appeal is denied.  The claim for improved pension 
benefits based on unreimbursed medical expenses subsequent to 
October 1, 2000, is granted subject to the laws and 
regulation providing for the award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

